Citation Nr: 1539748	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-29 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome. 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran claims that he has myelodysplastic syndrome related to exposure to herbicides in service.  Specifically, he contends that he was exposed to Agent Orange during his service in the Republic of Vietnam and now suffers from myelodysplastic syndrome. 

The Veteran's service personnel records document that he served in the Republic of Vietnam for the time period from November 1965 to October 1966.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

Post-service treatment records from R. Gonzales-Chambers, M.D., dated in October 2011 reflect that the Veteran was diagnosed with myelodysplastic syndrome, refractory anemia in October 2011.  

Dr. Gonzales-Chambers indicated in a June 2012 letter that the Veteran was undergoing chemotherapy with 5 Azacitidine with partial response for myelodysplastic syndrome, refractory anemia.  She opined that myelodysplastic anemia was related to Agent Orange exposure.  She provided no rationale for her conclusion.   

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been afforded a VA examination to determine the etiology of his claimed myelodysplastic syndrome.  A VA examination should be obtained in order to ascertain the etiology of the claimed myelodysplastic syndrome.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an examiner with expertise in treating myelodysplastic syndrome to determine the etiology of his disability.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner should consider and discuss the medical opinion proffered by Dr. Gonzales-Chambers.  The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that myelodysplastic syndrome was caused or aggravated by service, including exposure to herbicides.

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


